Exhibit 10.7

STOCK SALE AND PURCHASE AGREEMENT

          THIS Agreement made and entered into this the 14th day of August,
2007, by and between Incentra Solutions, Inc., a Nevada corporation
(“Purchaser”), and Paul Chopra (“Chopra”).

          WHEREAS, Purchaser desires to purchase all of the right, title and
interest which Chopra has or claims to have in Helio Solutions, Inc., a
California corporation (hereinafter “the Company”);

          WHEREAS, Chopra desires to sell all of his ownership in the Company to
Purchaser;

          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

 

 

 

1.

Sale of Stock. Subject to the conditions precedent set forth in Paragraph 3
hereof, Chopra does hereby agree to sell, convey and transfer to Purchaser, and
Purchaser does hereby agree to purchase all of Chopra’s right, title and
interest in the Company, including the 713,333 shares of the Company evidenced
by stock certificate numbers 4 and 5 (hereinafter “Helio Stock”) at the purchase
price set forth in Paragraph 2 below.

 

 

2.

Purchase Price. (a) The total purchase price to be paid by Purchaser for the
Helio Stock and any other interests of Chopra in the Company shall be
$2,370,000.00 plus 1,000,000 shares of unregistered Purchaser Common Stock. The
Purchase Price due Chopra shall be paid to Chopra at Closing as follows:

 

 

 

 

(i)

cash in the amount of $1,600,000.00 (the “Cash Consideration”);

 

 

 

 

 

 

(ii)

an unsecured convertible promissory note in the amount of $770,000.00, bearing
interest at the rate of 8% per annum, in the form attached hereto as

- 1 -

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

Exhibit A (the “Convertible Note”); and

 

 

 

 

 

 

(iii)

1,000,000 shares of unregistered Common Stock of Purchaser (the “Purchase
Consideration Stock”).

 

 

 

 

 

(b) If, after the date hereof and prior to the Closing, the outstanding shares
of Purchaser Common Stock shall be changed into a different number, class or
series of shares by reason of any reclassification, recapitalization or
combination, forward stock split, reverse stock split, stock dividend or rights
issued in respect of such stock, or any similar event shall occur (any such
action, an “Adjustment Event”), the Purchase Consideration Stock shall be
adjusted correspondingly to obligate Purchaser to issue, and provide to Chopra
the right to receive, the number of shares of Purchaser Common Stock or other
securities or property of Purchaser to which a holder of the Purchase
Consideration Stock would have been entitled on the occurrence of such
Adjustment Event. Notwithstanding the foregoing provision, the aggregate amount
of the Cash Consideration and the principal amount of the Convertible Note shall
not change under any circumstances.

 

 

 

 

3.

Conditions Precedent to Sale.

 

 

 

 

          (a) The obligation of Purchaser to purchase the Helio Stock and all
other interests of Chopra in the Company pursuant to this Agreement is
specifically subject to and conditioned on the following:

 

 

 

 

 

(i)

A Settlement Agreement and Mutual Release in the form attached hereto as Exhibit
B shall have been entered into by all of the parties to each of Case No. CIV
462802, Superior Court of California, County of San Mateo (Chopra v. Helio
Solutions, Inc., et. al.) and Case No. 1-06-CV-062181, Superior Court of

 

 

 

-2-

--------------------------------------------------------------------------------



 

 

 

 

 

California, County of Santa Clara (Chopra v. Helio Solutions, Inc., et. al.),
any and all contingencies or conditions of such Mutual Release and Settlement
Agreement shall have been satisfied, and Chopra’s counsel in the aforesaid cases
shall have executed and delivered to Helio’s counsel in the aforesaid cases
Requests for Dismissal with Prejudice in accordance with Paragraph 2 of the
Settlement Agreement and Mutual Release.

 

 

 

 

(ii)

Purchaser and Chopra shall have entered into a Registration Rights Agreement in
the form attached hereto as Exhibit C and made a part hereof (the “Registration
Rights Agreement”).

 

 

 

 

(iii)

Each of the other parties thereto has waived any and all rights which each of
them may have under the Entity Purchase Buy-Sell Agreement between such parties,
dated May 3, 2001 related to the purchase and sale of stock in the Company, and
they shall have consented to the transfer and conveyance of the Helio Stock
contemplated by this Agreement notwithstanding any of the provisions or
restrictions contained in said Entity Purchase Buy-Sell Agreement.

 

 

 

 

(iv)

Purchaser shall have acquired One Hundred Percent (100%) of the Company stock
owned by other than Chopra (the “Helio Majority Stock”) prior to or concurrently
with the Closing under this Agreement.

 

 

 

          (b) The obligation of Chopra to sell the Helio Stock to Purchaser and
perform Chopra’s other obligations hereunder shall be subject to and conditioned
upon:

 

 

 

 

(i)

Delivery to Chopra at Closing of the Cash Consideration, the Convertible Note
and the Purchase Consideration Stock;

 

 

 

 

(ii)

Purchaser and Chopra shall have entered into a Registration Rights Agreement in

 

 

 

-3-

--------------------------------------------------------------------------------



 

 

 

 

 

 

the form attached hereto as Exhibit C and made a part hereof (the “Registration
Rights Agreement”); and

 

 

 

 

 

(ii)

Delivery to Chopra of an officer’s certificate from Purchaser in the form
attached hereto as Exhibit D and made a part hereof certifying that the Board of
Directors of Purchaser has approved the purchase of the Helio Stock and other
transactions contemplated hereunder.

 

 

 

 

4.

Chopra Representations and Warranties. As of the date hereof and on the Closing
Date, Chopra warrants and represents as follows:

 

 

 

 

 

(a)

Chopra has the full right, power and legal authority to sell, convey and
transfer the Helio Stock and has not assigned or granted any rights in or to the
Helio Stock;

 

 

 

 

 

(b)

Chopra is an “accredited investor” as defined in Rule 501(a)(5) or (6) under the
Securities Act of 1933, as amended (the “Securities Act”);

 

 

 

 

 

(c)

Chopra is acquiring the shares of Purchaser Common Stock to be issued hereunder
for investment for his own account, and not for the account of another person
and not with a view to, or for sale in connection with, any distribution,
assignment, or resale of any part thereof in violation of the Securities Act,
nor with any present intention of any such distribution, assignment, or resale.
Chopra understands that the shares of Purchaser Common Stock to be issued to him
hereunder have not been and will not be, registered in the United States under
the Securities Act or applicable state securities laws, and may not be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws or unless disposed of in a

-4-

--------------------------------------------------------------------------------



 

 

 

 

 

 

transaction exempt from such laws, such as in compliance with Rule 144
promulgated by the SEC, and that certificates representing the shares of
Purchaser Common Stock shall bear legends to this effect. Chopra understands
that Purchaser’s issuance of shares of Purchaser Common Stock contemplated by
this Agreement is intended to be exempt from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Chopra’s
representations as expressed herein. Chopra is not a party to nor bound by any
agreement regarding the ownership or disposition of the shares of Purchaser
Common Stock other than this Agreement.

 

 

 

 

 

(d)

Chopra has made independent investigation of Purchaser and related matters as
(i) he deems to be necessary or advisable in connection with his investment in
and acceptance of the shares of Purchaser Common Stock to be issued to him
hereunder and (ii) he believes to be necessary in order to reach an informed
decision as to the advisability of making an investment in and accepting the
shares of Purchaser Common Stock to be issued to him hereunder. Without limiting
the foregoing, Chopra has reviewed Purchaser’s publicly-available SEC filings.
In evaluating his investment in and acceptance of the shares of Purchaser Common
Stock to be issued to him hereunder, Chopra has not relied upon any
representation or other information (oral or written) other than as set forth in
this Agreement or in such Purchaser SEC filings.

 

 

 

 

 

(e)

Chopra has such knowledge and experience in financial and business matters that
he is capable of evaluating the merits and risks of his investment in the
Purchaser

-5-

--------------------------------------------------------------------------------



 

 

 

 

 

 

Common Stock as contemplated by this Agreement, and is able to bear the economic
risk of such investment for an indefinite period of time. Chopra is not relying
on Purchaser for advice with respect to economic considerations involved in his
acquisition and acceptance of the shares of Purchaser Common Stock.

 

 

 

 

 

(f)

Chopra has not engaged any broker, investment banker, financial advisor, finder,
consultant or other person who is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee, compensation or commission, however and whenever
payable, in connection with the sale of the Helio Stock and the transactions
contemplated by this Agreement and shall hold Purchaser harmless from any claims
through Chopra for such fees.

 

 

 

 

5.

Purchaser Representations and Warranties. As of the date hereof and on the
Closing Date, Purchaser warrants and represents as follows:

 

 

 

 

 

(a)

Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is organized and has the
requisite corporate power and requisite authority to carry on its business as
presently being conducted. Purchaser is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership, leasing or operation of its properties makes such
qualification or licensing necessary, except for those jurisdictions where the
failure to be so qualified or licensed or to be in good standing individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect on Purchaser. For purposes of this Agreement, Material Adverse Effect
shall mean any change, effect, event, circumstance, occurrence or state of facts
that is, or which

-6-

--------------------------------------------------------------------------------



 

 

 

 

 

reasonably could be expected to be, materially adverse to the business, assets,
liabilities, condition (financial or otherwise), cash flows or results of
operations of Parent and its subsidiaries, considered as an entirety.(b) The
authorized capital stock of Purchaser consists of 200,000,000 shares of common
stock, $.001 par value (the “Purchaser Common Stock”), and 5,000,000 shares of
Series A Preferred Stock, par value $.001 per share, of Purchaser (“Purchaser
Preferred Stock”). As of the date hereof: (i) 13,087,142 shares of Purchaser
Common Stock were issued and outstanding and 5,000,000 shares of Parent Common
Stock will be issued concurrently with the Closing as partial initial
consideration for the Helio Majority Stock (as defined in Section 3(a)(iv)
above; (ii) no shares of Purchaser Common Stock were held by Purchaser in its
treasury; (iii) no shares of Purchaser Common Stock were held by subsidiaries of
Purchaser; (iv) approximately 3,367,486 shares of Purchaser Common Stock were
reserved for issuance pursuant to stock-based plans (such plans, collectively,
the “Purchaser Stock Plans”), all of which are subject to outstanding employee
stock options or other rights to purchase or receive Purchaser Common Stock
granted under the Purchaser Stock Plans (collectively, “Purchaser Employee Stock
Options”); (v) 964,286 shares of Purchaser Common Stock are reserved for
issuance pursuant to convertible notes, (vi) 7,703,118 shares of Purchaser
Common Stock were reserved for issuance pursuant to outstanding warrants. As of
the date hereof, (w) 2,466,971 shares of Purchaser Preferred Stock were issued
and outstanding; (x) no shares of Purchaser Preferred Stock were held by
Purchaser in its treasury; (y) no shares of Purchaser Preferred Stock were held
by subsidiaries of Purchaser;

-7-

--------------------------------------------------------------------------------



 

 

 

 

 

and (z) 16,551 shares of Purchaser Preferred Stock were reserved for issuance
pursuant to outstanding warrants. (c) All outstanding shares of capital stock of
Purchaser have been, and all shares thereof which may be issued pursuant to this
Agreement or otherwise (including upon the conversion of the Convertible Note)
will be, when issued, duly authorized and validly issued and are fully paid and
nonassessable and are not subject to preemptive rights created by statute, the
Purchaser’s articles of incorporation or any agreement to which Purchaser is a
party or by which Purchaser may be bound. Except as set forth in this Section
and except for changes since the date of this Agreement resulting from the
exercise of Purchaser’s employee stock options outstanding on such date, there
are outstanding (i) no shares of capital stock or other voting securities of
Purchaser, (ii) no securities of Purchaser convertible into or exchangeable for
shares of capital stock or voting securities of Purchaser, and (iii) no options
or other rights to acquire from Purchaser, other than Employee Stock Options,
and no obligation of Purchaser to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock of Purchaser.

-8-

--------------------------------------------------------------------------------



 

 

 

 

(d)

Purchaser has a sufficient number of duly authorized but unissued shares of
Purchaser Common Stock to issue the maximum number of such shares contemplated
by Section 2 of this Agreement and upon conversion of the Convertible Note. The
shares of Purchaser common stock to be issued and delivered hereunder will be
duly and validly issued, fully paid and non-assessable, free and clear of all
encumbrances.

 

 

 

 

(e)

Purchaser has the corporate power and authority to execute, deliver and perform
this Agreement and the other agreements to be executed and delivered by
Purchaser in connection herewith and to consummate the transactions contemplated
hereby and thereby. All corporate acts and proceedings required to be taken by
or on the part of Purchaser to authorize Purchaser to execute, deliver and
perform this Agreement and the other agreements to be executed and delivered by
Purchaser in connection herewith and to consummate the transactions contemplated
hereby and thereby have been duly and validly taken. This Agreement constitutes
a valid and binding agreement, and the other agreements to be executed and
delivered by Purchaser in connection herewith when so executed and delivered
will constitute valid and binding agreements, of Purchaser.

 

 

 

 

(f)

Neither the execution nor delivery of this Agreement nor the consummation or
performance of any of the transactions contemplated herein will, directly or
indirectly (with or without notice or lapse of time):

-9-

--------------------------------------------------------------------------------



 

 

 

 

 

 

(i)

Breach (a) any provision of any of the governing documents of Purchaser or (b)
any resolution adopted by the Board of Directors or the Shareholders of
Purchaser;

 

 

 

 

 

 

(ii)

Breach or give any Governmental Entity or other Person the right to challenge
any of the transactions contemplated herein, or to exercise any remedy or obtain
any relief under any rule, ordinance, contract, order, decree, or agreement
under any legally binding arrangement to which Purchaser is subject;

 

 

 

 

 

 

(iii)

Contravene, conflict with or result in a violation or breach of any of the terms
or requirements of, or give any Governmental Entity the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Permit or governmental
authorization that is held by Purchaser or that otherwise relates to the
business of Purchaser;

 

 

 

 

 

 

(iv)

Result in a violation or Breach of, or constitute a default under, any of the
terms, conditions or provisions of any agreement or other instrument or
obligation to which Purchaser is a party or by which Purchaser or any of its
properties or assets may be bound, specifically including but not limited to
agreements between Purchaser and Laurus Master Fund or its affiliates; and

 

 

 

 

 

 

(v)

Purchaser is current with respect to filings required to be made by it with the
SEC except for that Form 8-K/A due to be filed including the historical audited
financial statements of Network System Technologies, Inc., a wholly owned
subsidiary of Purchaser, a delinquency for which

-10-

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

Purchaser is entitled to relief that Purchaser is in the process of obtaining,
and a delinquency which has no impact on Purchaser’s ability to register
securities for resale by Chopra and which does not affect Purchaser’s filing
status or standing on the OTC Bulletin board.

 

 

 

 

(g)

Purchaser has not engaged any broker, investment banker, financial advisor,
finder, consultant or other person other than Pagemill Partners, LLC who is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee,
compensation or commission, however and whenever payable, in connection with the
purchase of the Helio Stock and the transactions contemplated by this Agreement.
Purchaser shall be solely responsible for any fees charged by Pagemill Partners,
LLC, and shall hold Chopra harmless from any claims through Purchaser for such
fees, and from broker’s, finder’s, financial advisor’s or other similar fees of
any other person claiming through Purchaser.

 

 

 

 

6.

Release.

 

 

 

 

 

(a)

For and in consideration of the sums specified in this Agreement and the
performance of all other terms, conditions and covenants of this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, effective as of the Closing, Chopra releases and forever
discharges Purchaser, its officers, directors, employees, agents and attorneys
from any and all claims, demands, actions, causes of action, injuries and
damages, of any kind known or unknown existing, arising out of or in any way
connected with (i) Purchaser’s purchase of the Helio Stock and/or any other
interests in or to Helio, whether owned by Chopra or others, and (ii) otherwise
related to Helio and/or his ownership therein and accruing on or prior to the
Closing Date;

 

 

 

 

-11-

--------------------------------------------------------------------------------



 

 

 

 

 

 

provided, however, such release shall not apply if Purchaser fails to perform
its obligations under this Agreement, the Registration Rights Agreement and/or
the Convertible Note.

 

 

 

 

 

(b)

Chopra acknowledges that there is a risk that, subsequent to the execution of
this Agreement, he may incur, suffer or sustain injury, loss, damages, costs,
attorney’s fees, expenses, or any of these, which are in some way caused by
and/or connected with the parties hereto; or which are unknown and unanticipated
at the time this Agreement is signed, or which are not presently capable of
being ascertained. Chopra further acknowledges that there is a risk that such
damages as are known may become more serious than he now expects or anticipates.
Nevertheless, Chopra acknowledges that this Agreement has been negotiated and
agreed upon in light of those risks and he hereby expressly waives all rights he
may have in any such unknown claims and assumes the risk that the facts and law
pertaining to the matters referred to in 6(a) above may change or be different
than is now known to him. In so doing, Chopra has had the benefit of counsel,
and has been advised of, understands, and knowingly and specifically waives his
rights under California Civil Code Section 1542 which provides as follows:

 

 

 

 

A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of
executing the Release, which if known by him or her, must have
materially affected his or her settlement with the debtor.

 

 

 

 

7.

Closing Date. The Closing Date shall be at a time agreed upon by the parties
which shall be concurrent with or as soon as practicable after the closing of
Purchaser’s acquisition of the Helio Majority Stock. At the Closing, all
documents shall be executed and funds

-12-

--------------------------------------------------------------------------------



 

 

 

delivered as is necessary to complete such purchase. A stock certificate or
certificates representing the Purchaser Common Stock to be issued to Chopra
shall be delivered at Closing.

 

 

8.

The parties shall, contemporaneously herewith or hereafter, execute such
additional documents as may be reasonably necessary to evidence or effectuate
the terms of this Agreement.

 

 

9.

No action or failure to act by the parties hereto shall constitute a waiver of
any right or duty afforded them hereunder, nor shall any such action or failure
to act constitute an approval of or acquiescence in any breach hereunder, except
as may be specifically agreed in writing.

 

 

10.

This Agreement, and any of its terms, conditions and provisions may be modified,
amended, altered, supplemented, added to, canceled or terminated only by mutual
agreement in writing signed by all the parties hereto.

 

 

11.

This Agreement constitutes the entire agreement between the parties and
supersedes and replaces any and all other negotiations, conversations,
understandings and/or agreements, written, oral, implied or otherwise.

 

 

12.

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original hereof, but all such multiple counterparts shall constitute
but a single instrument. This Agreement may be executed by facsimile copy.

 

 

13.

The rights, obligations, guarantees, warranties, representations and agreements
set forth in this Agreement shall survive the closing of the sale contemplated
by this Agreement and the payment of funds hereunder, shall not be affected by
any reviews, audits, and/or searches performed by or on behalf of Purchaser
prior to said closing, and shall be

-13-

--------------------------------------------------------------------------------



 

 

 

binding on and inure to the benefit of the heirs, personal representatives,
successors and assigns of all the parties hereto.

 

 

14.

If it becomes necessary for any party to enforce this contract by employing an
attorney, such party shall be entitled to collect reasonable attorney’s fees,
and court costs from the non-performing party.

 

 

15.

This Agreement shall be governed by the laws of the State of California without
regard to its conflicts of laws provisions, notwithstanding the fact that one or
more of the parties to this Agreement is now or may become a resident or citizen
of a different state. The invalidity, illegality, or unenforceability of any
particular provision of this Agreement shall not affect the other provisions,
and this Agreement shall be construed in all respects as if such invalid,
illegal, or unenforceable provision had been omitted.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth above.

 

 

 

 

CHOPRA

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

   Paul Chopra

 

 

 

 

INCENTRA SOLUTIONS, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

  Thomas P. Sweeney III

 

 

  Chief Executive Officer

-14-

--------------------------------------------------------------------------------



EXHIBIT A

CONVERTIBLE PROMISSORY NOTE

- 15 -

--------------------------------------------------------------------------------



EXHIBIT B

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

-16-

--------------------------------------------------------------------------------



EXHIBIT C

REGISTRATION RIGHTS AGREEMENT

-17-

--------------------------------------------------------------------------------



EXHIBIT D

PURCHASER OFFICER’S CERTIFICATE

-18-

--------------------------------------------------------------------------------